Per Curiam:
The affidavits on which the objector procured his order to show cause are vague, meagre, indefinite and entirely insufficient upon *917which to institute a preceding for a cancellation of the certificate. In the petition facts are stated upon personal knowledge which clearly could not have been within the personal knowledge of the objector. The papers contain numerous conclusions but no specific facts on which the court can base a determination that the conclusions are correct. Each of the allegations in the affidavits presented by the objector is specifically denied by Davenport, the respondent herein. Upon the argument the objector stated that in his judgment there was not sufficient time before the primary election for the investigation for which he is now asking, and that it was, therefore, in his judgment academic, and that the only reason in prosecuting this appeal was to have it declared that he had not been guilty of laches. We have examined the papers carefully in the case and are of the opinion that the order of the Special Term must be affirmed, both on the ground of the laches of the objector in presenting this matter to the court and also upon the merits. All concurred. Order affirmed upon the merits.